DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on November 29, 2021.  Claims 1-3, 6-15 and 17-20 have been amended.  Claims 5 and 21 have been cancelled.  No claims have been added.  Claims 1-4 and 6-20 are pending in the application.

Response to Amendment
 	Objection to Drawings have been withdrawn in view of cancellation of claim 21.
	Objections to claims 1-3, 6-8 and 17-20 have been withdrawn in view of applicant’s amendments. 
	Objections to claims 5 and 21 have been withdrawn in view of cancellation of claims 5 and 21.
	Rejections under 35 USC § 112(b) of Claims 7-10 and 12-16 have been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 102 of Claims 1-4 have been withdrawn in view of applicant’s amendments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Ronald P. Bender on December 7, 2021.
Claim 3 (Currently Amended):  The catalytic converter of claim 1, wherein the at least one pipeline is flowed through by a cooling fluid.
Claim 7 (Currently Amended):  The catalytic converter of claim 6, further comprising at least one uncoated flow channel formed by the at least one wave peak and the at least one wave trough, wherein the ratio between the inner circumference of the at least one uncoated flow channel that accommodates the at least one pipeline and the outer circumference of the at least one pipeline lies between 1 and 2. 
	Claim 11 (Currently Amended):  The catalytic converter of claim 9, further comprising a zone formed at the plurality of flow channels. 
	Claim 15 (Currently Amended):  The catalytic converter of Claim 14, end face of the zone with the increased flow speed to the geometric surface area of the uncoated matrix, which accommodates the at least one pipeline and forms the plurality of flow channels, without the at least one pipeline lies between 0.05 and 0.1.
	Claim 16 (Currently Amended):  The catalytic converter of claim 15, wherein the ratio of the outer surface area of the at least one pipeline positioned in the region of the end face of the zone with the increased flow speed to the geometric surface area of the .
	
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Perset et al. (US Pat. No. 6,178,744)-which is considered the closest prior art of record, discloses a catalytic converter (#1) for treating exhaust gases of an internal combustion engine, comprising:
a housing (#3) through which an exhaust gas may flow, the housing having an inflow side (#2) and an outflow side (see figure 1 and column 3, lines 1-8);
a plurality of flow channels formed as part of the housing (#3), through which the exhaust gas may flow through along a main throughflow direction from the inflow side (#2) to the outflow side (see figure 1 and column 3, lines 42-50);
at least one pipeline (#15) arranged in the housing (#3) (see figure 1 and column 4, lines 22-33);
wherein a fluid, which is independent of the exhaust gas, flows through the at least one pipeline (#15) (see figure 1 and column 3, lines 48-62 and column 4, lines 22-33).

Applicant discloses on paragraph [0020] of instant specification that: “It is also preferable if the pipeline is connected by brazing to the honeycomb structure that forms the flow channels. Brazing is advantageous in order to generate a permanently stable structure. In addition, the heat transfer properties of the connection regions are good in the case of brazing. The pipelines are advantageously connected along their entire extent along the main throughflow direction to the honeycomb structure.”
Applicant discloses on paragraphs [0049]-[0050] of instant specification that: “…It is seen here that the corrugated metal layers 2 and the smooth metal layers 3 are cohesively connected to one another by the solder introduced into the contact regions 6. It is seen in figure 2 that gaps or free spaces to the metal layers 2, 3 are still formed around the pipeline 5. In a practical embodiment, these are generally, if present at all, so small that only very little or no exhaust gas may flow through them.  The pipeline 5 has an inner diameter D which is selected such that the pipeline 5 comes to lie against the metal layers 2, 3 over the greatest possible area. By way of as large a contact area as possible, it is also possible for the maximum amount of heat that is transmitted to be increased.”
There is no reason, motivation or suggestion in Perset, alone or in combination, which would motivate one of ordinary skill in the art to have a catalytic converter with the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759